Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shane Popp on 02/16/2022.

The application has been amended as follows: 
In claim 3, line 1, after “composition” delete “of” and line 3, after “E=” delete “CO2H,”
Claims 1, 2, 5-8, 11-14 and 16-18 are cancelled.
Claims 15, 19 and 21 are rejoined. According to rejoinder provision under MPEP 821.04 claims are examined and allowed because they are dependent on allowed claim 3.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The compounds of the instant claims, pharmaceutical compositions thereof and methods of using the compounds are novel and non-obvious over the prior art because of the structural limitations of the compounds. The closet prior art is US 2013/0131192) which discloses kit composition comprising API and at least one amino acid and optionally, instruction for use in treating or preventing the disease or condition associated API, for example, a disease or condition associated with or caused by lower than normal plasma API levels, but fails to specifically disclose compounds of instant claim 3. Therefore, the compounds disclosed in US 2013/0131192 have different properties than the compounds of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/           Examiner, Art Unit 1618

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618